

THE WARRANT EVIDENCED HEREBY, AND THE SECURITIES ISSUABLE HEREUNDER, HAVE BEEN
AND SHALL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE APPLICABLE STATE SECURITY LAWS. THE WARRANT AND SUCH SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND SHALL NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE PROPOSED
DISPOSITION IS THE SUBJECT OF A CURRENTLY EFFECTIVE REGISTRATION STATEMENT UNDER
SAID ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT
AND SUCH STATE SECURITIES LAWS IN CONNECTION WITH SUCH DISPOSITION.
 
SIONIX CORPORATION
 
COMMON STOCK PURCHASE WARRANT
 
Original Issue Date: _____________
Void After: [six year anniversary of Original Issue Date]
 
 
This Warrant is Issued to
____________________________________
 
 
(hereinafter called the “Holder,” which term shall include the Holder’s legal
representatives, heirs, successors and assigns), by Sionix Corporation, a Nevada
corporation (hereinafter referred to as the “Company”). This Warrant may be
transferred by the Holder only in accordance with the provisions of Section 12.
 
1. Exercise of Warrant. For value received and subject to the terms and
conditions hereinafter set forth, the Holder is entitled, upon surrender of this
Warrant at any time on or after [Original Issue Date] and on or prior to [six
year anniversary of Original Issue Date] (the “Exercise Date”) (with the
subscription form annexed hereto (the “Subscription Form”) duly executed) at the
office of the Company at 2082 Michelson Drive, Suite 304, Irvine, CA 92612, or
such other office in the United States of which the Company shall notify the
Holder hereof in writing, to purchase from the Company, at the purchase price
hereinafter specified (as adjusted from time to time, the “Exercise Price”),
________ shares (the “Warrant Shares”) (as adjusted from time to time) of the
Common Stock, $0.001 par value per share, of the Company (the “Common Stock”).
The initial Exercise Price shall be $0.40 per share.
 
2. Issuance of Stock Certificates. As promptly as practicable, but not later
than three (3) Business Days, after surrender of this Warrant and receipt of
payment of the Exercise Price, the Company shall issue and deliver to the Holder
a certificate or certificates for the shares purchased hereunder, in
certificates of such denominations and in such names as the Holder may specify.
As used herein, “Business Day” means any day that is not a Saturday, Sunday, or
legal holiday in the State of New York when commercial banking institutions are
required to be closed.
 

--------------------------------------------------------------------------------


 
3. Payment of Exercise Price. Payment of the Exercise Price shall be made by
check made payable to the order of the Company or wire transfer of funds to a
bank account designated by the Company.
 
4. Cashless Exercise. Notwithstanding anything contained herein to the contrary,
provided that a registration statement pursuant to the Securities Act of 1933,
as amended (the “Securities Act”) covering the resale of the Warrant Shares that
are the subject of the Subscription Form by the Holder (the “Unavailable Warrant
Shares”) is not available for the resale of such Unavailable Warrant Shares, the
Holder may notify the Company in a Subscription Form of its election to utilize
cashless exercise, in which event the Company shall issue to the Holder the
number of Warrant Shares determined as follows (a “Cashless Exercise”):
 
X = Y [(A-B)/A]
 
where:
 
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
 
A = the average of the closing prices for the five trading days immediately
prior to (but not including) the Exercise Date.
 
B = the Exercise Price.
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
 
5. Limitation on Exercise. Notwithstanding anything to the contrary contained
herein, the number of Warrant Shares that may be acquired by the Holder upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Holder and its affiliates and any other persons whose beneficial ownership
of Common Stock would be aggregated with the Holder’s for purposes of Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
does not exceed 4.999% of the total number of issued and outstanding shares of
Common Stock (including for such purpose the shares of Common Stock issuable
upon such exercise). For such purposes, beneficial ownership shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder.
 
- 2 -

--------------------------------------------------------------------------------


 
6. Adjustment for Dividends, Distributions, Subdivisions, Combinations, Mergers,
Consolidations or Sale of Assets.
 
6.1 Manner of Adjustment.
 
(a) Stock Dividends, Distributions or Subdivisions. In the event the Company
shall issue shares of Common Stock in a stock dividend, stock distribution or
subdivision, the Exercise Price in effect immediately before such stock
dividend, stock distribution or subdivision shall, concurrently with the
effectiveness of such stock dividend, stock distribution or subdivision, be
proportionately decreased and the number of shares of Common Stock purchasable
by exercise of this Warrant shall be proportionately increased.
 
(b) Combinations or Consolidations. In the event the outstanding shares of
Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Exercise Price in
effect immediately prior to such combination or consolidation shall,
concurrently with the effectiveness of such combination or consolidation, be
proportionately increased and the number of shares of Common Stock purchasable
by exercise of this Warrant shall be proportionately decreased.
 
(c) Adjustment for Reclassification, Exchange or Substitution. In the event that
the class of securities issuable upon the exercise of this Warrant shall be
changed into the same or a different number of shares of any class or classes of
stock, whether by capital reorganization, reclassification or otherwise (other
than any event addressed by Sections 6.1(a), 6.1(b) or 6.1(d)), then and in each
such event the Holder shall have the right thereafter to exercise this Warrant
for the kind and amount of shares of stock and other securities and property
receivable upon such reorganization, reclassification, or other change, by
holders of the number of shares of the class of securities into which such
Warrant might have been exercisable for immediately prior to such
reorganization, reclassification, or change, all subject to further adjustment
as provided herein.
 
(d) Adjustment for Merger, Consolidation or Sale of Assets. In the event that
the Company shall merge or consolidate with or into another entity or sell all
or substantially all of its assets, this Warrant shall thereafter be exercisable
for the kind and amount of shares of stock or other securities or property to
which a holder of the number of shares of Common Stock of the Company
deliverable upon exercise of this Warrant would have been entitled upon such
consolidation, merger or sale; and, in such case, appropriate adjustment (as
determined in good faith by the Company’s Board of Directors) shall be made in
the application of the provisions set forth in this Section 6 with respect to
the rights and interest thereafter of the Holder of this Warrant, to the end
that the provisions set forth in this Section 6 shall thereafter be applicable,
as nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the exercise of this Warrant.
 
6.2 Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Exercise Price pursuant to this Section 6, the Company at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.
 
- 3 -

--------------------------------------------------------------------------------


 
6.3 Closing of Books. The Company shall at no time close its transfer books
against the transfer of any shares of Common Stock issued or issuable upon the
exercise of this Warrant in any manner which interferes with the timely and
proper issuance of such shares.
 
7. Covenants of the Company. During the period within which the rights
represented by this Warrant may be exercised, but not sooner than the date when
the Company obtains shareholder approval of an increase in its authorized shares
as provided in the Securities Purchase Agreement and in accordance with
applicable federal securities laws, the Company shall at all times have
authorized and reserved for the purpose of issue upon exercise of the rights
evidenced hereby, a sufficient number of shares of the class of securities
issuable upon exercise of this Warrant to provide for the exercise of such
rights. All securities which may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable and free from all taxes, liens and charges
with respect to the issue thereof. Upon surrender for exercise, this Warrant
shall be canceled and shall not be reissued; provided, however, that upon the
partial exercise hereof a substitute Warrant of like tenor and date representing
the rights to subscribe for and purchase any such unexercised portion hereof
shall be issued.
 
8. No Rights as Shareholder Until Exercise. This Warrant shall not entitle the
Holder to any voting rights or any other rights as a stockholder of the Company
but upon presentation of this Warrant with the Subscription Form duly executed
and the tender of payment of the Exercise Price at the office of the Company
pursuant to the provisions of this Warrant, the Holder shall forthwith be deemed
a stockholder of the Company in respect of the securities for which the Holder
has so subscribed and paid.
 
9. No Change Necessary. The form of this Warrant need not be changed because of
any adjustment in the Exercise Price or in the number of shares issuable upon
its exercise. A Warrant issued after any adjustment or any partial exercise or
upon replacement may continue to express the same Exercise Price and the same
number of shares (appropriately reduced in the case of partial exercise) as are
stated on this Warrant as initially issued, and that Exercise Price and that
number of shares shall be considered to have been so changed as of the close of
business on the date of adjustment.
 
10. Addresses for Notices. All notices, requests, consents and other
communications hereunder shall be in writing, either delivered in hand or mailed
by registered or certified mail, return receipt requested, or sent by facsimile,
or sent by electronic mail either in the text of an email message or attached in
a commonly readable format, and shall be deemed to have been duly made when
delivered:
 
(a) If to the Holder, to the Holder’s address as shown on the books of the
Company; or
 
(b) If to the Company, to the address set forth on the first page of this
Warrant.
 
11. Substitution. In the case this Warrant shall be mutilated, lost, stolen or
destroyed, the Company shall issue a new Warrant of like tenor and denomination
and deliver the same (a) in exchange and substitution for and upon surrender and
cancellation of any mutilated Warrant, or (b) in lieu of any Warrant lost,
stolen or destroyed, upon receipt of evidence satisfactory to the Company of the
loss, theft, or destruction of such Warrant (including, without limitation, a
reasonably detailed affidavit with respect to the circumstances of any loss,
theft or destruction), and of indemnity (or, in the case of the initial Holder
or any other institutional holder, an indemnity agreement) satisfactory to the
Company.
 
- 4 -

--------------------------------------------------------------------------------


 
12. Transfer Restrictions. This Warrant shall not be transferable by the Holder
and shall be exercisable only by the Holder. Without the prior written consent
of the Company, the Warrant shall not be assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of the Warrant or of any rights
granted hereunder contrary to the provisions of this Section 12, or the levy of
any attachment or similar process upon the Warrant or such rights, shall be null
and void.
 
13. Taxes. The Company makes no representation about tax treatment to the Holder
with respect to receipt or exercise of the Warrant or acquiring, holding or
disposing of the Common Stock, and the Holder represents that the Holder has had
the opportunity to discuss such treatment with the Holder’s tax advisers.
 
14. Remedies. Each party stipulates that the remedies at law in the event of any
default or threatened default by the other party in the performance or
compliance with any of the terms of this Warrant are and shall not be adequate,
and that such terms may be specifically enforced by a decree for that specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.
 
15. Governing Law. This Warrant shall be construed and enforced in accordance
with, and governed by, the laws of the State of New York without regard to its
principles of conflicts of laws.
 
16. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the Holder
and the Company.
 
 
[Remainder of page intentionally left blank.]
 
- 5 -

--------------------------------------------------------------------------------




Common Stock Purchase Warrant



* * *
 
IN WITNESS WHEREOF, the parties have caused this Warrant to be executed this ___
day of ________, _____.
 

 
SIONIX CORPORATION




By:                                                            
Name:  Richard H. Papalian
Title: Chief Executive Officer




--------------------------------------------------------------------------------


 
SUBSCRIPTION FORM
 
(To be Executed by the Holder
in Order to Exercise the Warrant)
 
Date: ____________________


To:
Sionix Corporation

 
2082 Michelson Drive, Suite 304

 
Irvine, CA 92612



The undersigned, pursuant to the provisions set forth in the attached Warrant
hereby irrevocably elects to purchase _____ shares of the Common Stock (the
“Common Stock”) covered by such Warrant and herewith makes payment of
$_________, representing the [full/partial] purchase price for such shares at
the price per share provided for in such Warrant.
 
The undersigned hereby agrees to take such other action and execute and deliver
such other documents as Sionix Corporation may require, in connection with the
issue of shares of Common Stock to the undersigned as aforesaid, in order to
comply with the provisions of such Warrant.
 
The undersigned is aware that the Common Stock has not been registered under the
Securities Act of 1933, as amended (the “Act”) or any state securities laws. The
undersigned understands that the reliance by the Company on exemptions under the
Act is predicated in part upon the truth and accuracy of the statements of the
undersigned in this Subscription Form.
 
The undersigned represents and warrants that (1) it has been furnished with all
information which it deems necessary to evaluate the merits and risks of the
purchase of the Common Stock; (2) it has had the opportunity to ask questions
concerning the Common Stock and the Company and all questions posed have been
answered to its satisfaction; (3) it has been given the opportunity to obtain
any additional information it deems necessary to verify the accuracy of any
information obtained concerning the Common Stock and the Company; and (4) it has
such knowledge and experience in financial and business matters that it is able
to evaluate the merits and risks of purchasing the Common Stock and to make an
informed investment decision relating thereto.
 
The undersigned hereby represents and warrants that it is purchasing the Common
Stock for its own account and not with a view to the sale or distribution of all
or any part of the Common Stock.
 
The undersigned understands that because the Common Stock has not been
registered under the Act, it must continue to bear the economic risk of the
investment for an indefinite time and the Common Stock cannot be sold unless the
Common Stock is subsequently registered under applicable federal and state
securities laws or an exemption from such registration is available.
 

--------------------------------------------------------------------------------


 
The undersigned agrees that it shall in no event sell or distribute or otherwise
dispose of all or any part of the Common Stock unless (1) there is an effective
registration statement under the Act and applicable state securities laws
covering any such transaction involving the Common Stock or (2) the Company
receives an opinion of legal counsel to the undersigned (concurred in by legal
counsel for the Company) stating that such transaction is exempt from
registration or the Company otherwise satisfies itself that such transaction is
exempt from registration.
 
The undersigned consents to the placing of a legend on its certificate for the
Common Stock stating that the Common Stock has not been registered and setting
forth the restriction on transfer contemplated hereby and to the placing of a
stop transfer order on the books of the Company and with any transfer agents
against the Common Stock until the Common Stock may be legally resold or
distributed without restriction.
 
The undersigned has considered the federal and state income tax implications of
the exercise of the Warrant and the purchase and subsequent sale of the Common
Stock.





      
Signature
                 
Print name:
                    
Date:
  



- 2 -

--------------------------------------------------------------------------------

